Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    This office action is a response to an application filed on 06/22/2020 where claims 1-20 are pending
Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 07/01/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.
Drawings
4.    The drawings were received on 006/22/2020. These drawing are acceptable.

Double Patenting
5.	The obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A obviousness double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a obviousness double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims  1-20 are rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of Patent No. 16/143,517 (US Patent: 10736003 B2).  Although the claims at issue are not identical, they are not patentably distinct from each other
Regarding claim 1 of the application 16/907,573, is rejected on the ground of obviousness double patent as being unpatentable over claim 1 the application 16/143,517 (US Patent: 10736003 B2)

Independent claim of  10736003
1. A method, comprising: determining, by a first wireless station, that a user equipment (UE) device is a dual connectivity device capable of communicating via a first network and a second network, wherein the first network and second network operate in accordance with different communication protocols or standards; receiving, by the first wireless station and from the UE device, a connection request; establishing, by the first wireless station, a connection with the UE device; and one of: initiating, by the first wireless station and when the first wireless station is not a dual connectivity wireless station, a handover of a wireless connection to the UE device from the first wireless station to a second wireless station that is a dual connectivity wireless station configured to communicate via both the first network and the second network, or identifying, by 


 2. The method of claim 1, further comprising: determining, by the first wireless station, that the first wireless station is not a dual connectivity wireless station.
3. The method of claim 2, further comprising: initiating the handover to the second wireless station in response to determining that the signal strength 


4. The method of claim 3, further comprising: initiating a second handover to the third wireless station in response to determining that the third wireless station is a dual connectivity wireless station and the signal strength associated with the third wireless station is greater than a threshold value.
5. The method of claim 1, wherein the first network comprises a Fifth Generation (5G) network, the method further comprising: initiating the handover of the wireless connection from the first wireless station to the second wireless station; and initiating a second handover from the second wireless station to a 5G wireless station in the 5G network.
    5. The method of claim 4, further comprising: identifying, by the third wireless station, a 5G wireless station in the 5G network to act as the serving cell for the UE device; and initiating, by the third wireless station, a third handover to the 5G wireless station.
6. The method of claim 1, further comprising: identifying the third wireless station in the first network to act as the 


7. The method of claim 1, wherein the identifying comprises: identifying the 5G wireless station in the 5G network to act as the serving cell for the UE device, the method further comprising: initiating a second handover for communications associated with the UE device from the first wireless station to the 5G wireless station. 
8. The method of claim 1, wherein the initiating comprises: initiating, by the first wireless station, the handover to the second wireless station after a radio resource control (RRC) connection is established with the UE device.
9. The method of claim 1, wherein the initiating comprises: initiating, by the first wireless station, the handover to the second wireless station after the RRC connection is established with the UE device.
9. The method of claim 1, wherein the first network comprises a 5G network and 






  11. The system of claim 10, wherein the at least one wireless station is further configured to: determine, by the first wireless station, that the first wireless station is not a dual connectivity wireless station.
12. The system of claim 11, wherein the first wireless station is further configured to: initiate the handover to the second 


  13. The system of claim 12, wherein the at least one wireless station is further configured to: initiate a second handover to the third wireless station in response to determining that the third wireless station is a dual connectivity wireless station and the signal strength associated with the third wireless station is greater than a threshold value.
14. The system of claim 10, wherein the second wireless station is further configured to: identify a wireless station in the first network to act as the serving cell for the UE device; and initiate a second handover to the identified wireless station in the first network.

  14. The system of claim 13, wherein the at least one wireless station is further configured to: identify, by the third wireless station, a 5G wireless station in the 5G network to act as the serving cell for the UE device; and initiate, by the third wireless station, a third handover to the 5G wireless station.

   15. The system of claim 10, wherein when initiating, the at least one wireless station is configured to: initiate the handover of the wireless connection from the first wireless station to the second wireless station, the method further comprising: initiate a second handover from the second wireless station to a 5G wireless station in the 5G network.
16. The system of claim 10, wherein the at least one wireless station is configured to: identify the third wireless station in the first network to act as the serving cell for the UE device; and initiate a second handover for communications associated with the UE device from the first wireless station to the third wireless station.
   16. The system of claim 10, wherein when identifying, the at least one wireless station is configured to: identify the 5G wireless station in the 5G network to act as the serving cell for the UE device, and wherein the at least one wireless station is further configured to: initiate a second handover for communications associated with the UE device from the first wireless station to the 5G wireless station.
17. The system of claim 10, wherein the first network comprises a Fifth Generation (5G) network and the second network comprises a non-5G network.
17. The system of claim 16, wherein the at least one wireless station is further configured to: transmit, by the 5G wireless station, data to the UE device in 



18. The system of claim 10, wherein when initiating, the at least one wireless station is configured to: initiate, by the first wireless station, the handover to the second wireless station after the RRC connection is established with the UE device.
20. The non-transitory computer-readable medium of claim 18, wherein the first network operates in accordance with a Fifth Generation (5G) protocol.
20. The non-transitory computer-readable medium of claim 19, wherein when initiating, the instructions cause the processor to: initiate the handover of the wireless connection from the first wireless station to the second wireless station. 




Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shaheen et al. (US Pub: 20180092085 A1) hereinafter Shaheen  and further in view of Parkvall et al. (US Pub: 20170331577) hereinafter Parkvall 

As to claim 1. Shaheen teaches a method, comprising: determining, by a first wireless station, that a user equipment (UE) device is a dual connectivity device capable of communicating via a first network and a second network, (Shaheen [0060] [0075] [0087] a multi-mode capable LTE-5G NR UE including one RRM is an LTE RRM and a second RRM is a 5G NR RRM;. The UE includes a processor, memory and instructions, the instructions are further executable to establish direct or indirect user plane connection between a WLAN and dual mode eNB and the instructions are additionally executable to perform traffic offloading to and from an LTE eNB based on a 5G NR RRC command/first wireless station is not a dual connectivity base station-LTE eNB)
wherein the first network and second network operate in accordance with different communication protocols or standards (Shaheen [0060] [0075] [0087] a multi-mode capable LTE-5G NR UE including one RRM is an LTE RRM and a second RRM is a 5G NR RRM;. The UE includes a processor, memory and instructions, the instructions are further executable to establish direct or indirect user plane connection between a WLAN and dual mode eNB and the instructions are additionally executable to perform traffic offloading to and from an LTE eNB based on a 5G NR RRC command/first wireless station is not a dual connectivity base station-LTE eNB)
and one of: initiating, by the first wireless station and when the first wireless station is not a dual connectivity wireless station, a handover of a wireless connection to the UE device from the first wireless station to a second wireless station that is a dual connectivity wireless station configured to communicate via both the first network and the second network, (Shaheen [0095] [0096] [0095] a multi-mode capable LTE-5G NR eNB including two independent RRMs including one RRM is an LTE RRM and a second RRM is a 5G NR RRM,  the LTE RRM triggers 5G NR to perform traffic steering, HO, addition, modification and/or release of traffic DRBs from/to an LTE eNB/handover from LTE eNB to multi-mode enb)
or identifying, by the first wireless station and when the first wireless station is a dual connectivity wireless station, a third wireless station in the first network to act as a serving cell for the UE device.  
Shaheen does not teach receiving, by the first wireless station and from the UE device, a connection request, establishing, by the first wireless station, a connection with the UE device;
 Parkvall teaches receiving, by the first wireless station and from the UE device, a connection request; (Parkvall [0429] Fig. 8, eNB receives RRC connection request or UE/Fig. 8)
(Parkvall [00429] [00430] [0432] Fig. 8, eNB set up RRC connection with UE)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Parkvall with the teaching of Shaheen because Parkvall teaches that transmitting RRC request in SRB0 would allow a tight integration scenario, where the same SRBs are used to carry either NX or LTE RRC messages over either NX or LTE lower layers and reusing initial connection signaling between LTE and NX. (Parkvall [0431])
Regarding claims 10 and 18, there is recited a system and a base station with steps that are virtually identical to the functions performed by the method recited in claim 1. Examiner submits that Shaheen discloses a base station in a multi-mode capable LTE-5G NR system   with a processor and computer readable medium having stored programming with instructions for execution by the processor [0091] for performing the disclosed functionalities of claims 10 and 18. As a result, claims 10 and 18 are rejected under section 103 as obvious over Parkvall in view of Shaheen for the same reasons as in claim 1.

As to claim 2. the combination of Shaheen and Parkvall  specifically Shaheen teaches further comprising: determining, by the first wireless station, that the first wireless station is not a dual connectivity wireless station; (Shaheen [0075] Another multi-mode capable LTE-5G NR UE for receiving and transmitting LTE RRC messages is described, the UE includes a processor and memory in electronic communication with the processor, instructions stored in the memory are executable to receive an LTE RRC message from an eNB; instructions are also executable to send the response back to the LTE eNB/first eNB sent LTE RRC message, and  is not a multi-mode eNB)
and receiving, by the first wireless station and from the UE device, information indicating a signal strength associated with the second wireless station.  (Shaheen [0350] Table 5, Fig. 2, Fig. 49, UE 102 may perform 4902 measurements(Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ) and the radio link monitoring) by a 5G NR UE portion of the list of 5G NR cells provided by the system (including second  multi-mode capable LTE-5G NR Base Station (eNB)); the UE 102 may compile 4904 by the 5G NR UE portion a measurement  report of 5G NR cells; UE 102 forward 4912 by LTE eNB the encapsulated 5G NR measurement report to a 5G NR-based gNB RRM/scheduler for evaluations if these capabilities are not supported in LTE RRM)
Regarding claim 11, there is recited a system and a base station with steps that are virtually identical to the functions performed by the method recited in claim 2. Examiner submits that Shaheen discloses a base station in a multi-mode capable LTE-5G NR system   with a processor and computer readable medium having stored programming with instructions for execution by the processor [0091] for performing the disclosed functionalities of claim 11. As a result, claim 11 is rejected under section 103 as obvious over Parkvall in view of Shaheen for the same reasons as in claim 2.

As to claim 3 the combination of Shaheen and Parkvall  specifically Shaheen teaches further comprising: initiating the handover to the second wireless station in response to determining that the signal strength associated with the second wireless station is Shaheen [0065] [0095]   [0205]  Fig. 2, UE receives an NR-OffloadInfo from an eNB,  NR-OffloadInfo may contain sets of network selection rules and traffic steering rules, the NR-OffloadInfo may include a set of RSRP thresholds (Low or high)  that determines the conditions of NR RF transmission, the eNB includes a processor and memory in electronic communication with the processor the LTE RRM triggers 5G NR to perform traffic steering, HO addition, modification and/or release of traffic DRBs from/to an LTE eNB e.g., . the first eNB 260a may handover to a second NR base station 207b)
Regarding claim 12, there is recited a system and a base station with steps that are virtually identical to the functions performed by the method recited in claim 3. Examiner submits that Shaheen discloses a base station in a multi-mode capable LTE-5G NR system   with a processor and computer readable medium having stored programming with instructions for execution by the processor [0091] for performing the disclosed functionalities of claim 12. As a result, claim 12 is rejected under section 103 as obvious over Parkvall in view of Shaheen for the same reasons as in claim 3.

As to claim 5. the combination of Shaheen and Parkvall specifically Shaheen teaches, wherein the first network comprises a Fifth Generation (5G) network, the method further comprising: initiating the handover of the wireless connection from the first wireless station to the second wireless station; (Shaheen 0095] LTE RRM triggers 5G NR of LTE-5G NR eNB, performs traffic steering, HO, addition, modification and/or release of traffic DRBs from/to an LTE eNB)
(Shaheen [0326] Fig. 1,  Fig. 37, UE 102 may send and receive 3702 5G NR RRC messages to/from a 5G  NR RRM at a base station, the UE 102 may acknowledge 3704 reception of 5G NR RRC messages. The UE 102 may establish 3706 a direct or indirect user plane connection between WLAN and a dual mode eNB, the UE 102 may perform 3708 traffic offloading to and from an LTE eNB based on a 5G NR RRC command/offload from LTE eNB to 5G eNB)
Regarding claim 15, there is recited a system and a base station with steps that are virtually identical to the functions performed by the method recited in claim 6. Examiner submits that Shaheen discloses a base station in a multi-mode capable LTE-5G NR system   with a processor and computer readable medium having stored programming with instructions for execution by the processor [0091] for performing the disclosed functionalities of claim 15. As a result, claim 15 is rejected under section 103 as obvious over Parkvall in view of Shaheen for the same reasons as in claim 6.

As to claim 8 the combination of Shaheen and Parkvall specifically Shaheen teaches wherein the initiating comprises: initiating, by the first wireless station, the handover to the second wireless station after a radio resource control (RRC) connection is established with the UE device.  (Shaheen [0317]Fig. 1,  Fig. 33, he eNB 160 may send and receive 3302 an LTE RRC message to/from multi-mode capable UE 102, the eNB 160 may determine 3304 which DRBs to offload/add/release and/or modify to a particular 5G NR system, the eNB 160 may establish  3306 a radio resource connection with the 5G NR system, the eNB 160 may steer (handover)/establish/release and/or modify 3308 a particular DRB or DRBs in the 5G NR system). 
As to claim 9 the combination of Shaheen and Parkvall specifically Shaheen teaches wherein the first network comprises a 5G network and the second network comprises a non-5G network.  (Shaheen [0077] Fig. 21B instructions stored in the memory are executable to receive a 5g NR RRC message from an evolved node B (eNB) over an NR-SRB with 5G NR Radio Resource Management (RRM) control signaling messages intended to a 5g NR portion of the UE)

As to claim 17 the combination of Shaheen and Parkvall specifically Shaheen teaches, wherein the first network comprises a Fifth Generation (5G) network and the second network comprises a non-5G network.  (Shaheen [0038] The deployment scenarios in terms of CN-RAN connection can be classified into the following cases: LTE eNB is a master node; NR gNB i.e., first network is a master node; and eLTE eNB is a master node)

As to claim 19, the combination of Shaheen and Parkvall specifically Shaheen teaches wherein the instructions cause the at least one processor to: initiate the handover of the wireless connection from the first wireless station to the second wireless station. (Shaheen [0317]Fig. 1,  Fig. 33, he eNB 160 may send and receive 3302 an LTE RRC message to/from multi-mode capable UE 102, the eNB 160 may determine 3304 which DRBs to offload/add/release and/or modify to a particular 5G NR system, the eNB 160 may establish  3306 a radio resource connection with the 5G NR system, the eNB 160 may steer (handover)/establish/release and/or modify 3308 a particular DRB or DRBs in the 5G NR system).

As to claim 20 the combination of Shaheen and Parkvall specifically Shaheen teaches wherein the first network operates in accordance with a Fifth Generation (5G) protocol.  (Shaheen [0038] The deployment scenarios in terms of CN-RAN connection can be classified into the following cases: LTE eNB is a master node; NR gNB i.e., first network is a master node; and eLTE eNB is a master node)

Claims  4, 6, 7, 13, 14 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shaheen and Parkvall and further in view of Lei et al. (US Pub: 20190037417) hereinafter Lei 

As to claim 4 the combination of Shaheen and Parkvall does not teach  further comprising: identifying, by the second wireless station, a wireless station in the first network to act as the serving cell for the UE device; and initiating, by the second wireless station, a second handover to the identified wireless station in the first network.  
Lei teaches further comprising: identifying, by the second wireless station, a wireless station in the first network to act as the serving cell for the UE device; and initiating, by the second wireless station, a second handover to the identified wireless station in the first network.  (Lei [0087][0089] [0090] Fig. 6,  Fig. 7, a determination is made at 708 as to whether the currently serving  LTE cell, e.g., an eNB, has a LTE-5G DC (dual coverage) anchor  preferred attribute; it is determined that the identified cell(s)/second 5G cell,  provide favorable wireless coverage and has an LTE-DC (LTE-dual coverage/5G) rating of "preferred," the serving cell triggers a UE handover to the identified neighbor cell as a target cell at 716/neighbor cell works as an anchor, a secondary 5G cell is further identified and DC services initiated between the LTE-5G DC anchor  cell and the secondary 5G cell)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Lei with the teaching of Shaheen and Parkvall because Lei teaches that determined the identified cell(s) provide favorable wireless coverage with an LTE-DC rating of "preferred," and triggering by the  serving cell a UE handover to the identified neighbor cell as a target cell thereby improving LTE-5G NR DC performance, e.g., by enabling the DC in a preferred, e.g., the best suitable LTE cell. (Lei [0133])
Regarding claims 13 and 14, there is recited a system and a base station with steps that are virtually identical to the functions performed by the method recited in claim 4. Examiner submits that Shaheen discloses a base station in a multi-mode capable LTE-5G NR system   with a processor and computer readable medium having stored programming with instructions for execution by the processor [0091] for performing the disclosed functionalities of claims 13 and 14. As a result, claims 13 and 14 are rejected under section 103 as obvious over Lei in view of Shaheen and Parkvall for the same reasons as in claim 4.
As to claim 6 the combination of Shaheen and Parkvall does not teach, further comprising: identifying the third wireless station in the first network to act as the serving 
Lei teaches further comprising: identifying the third wireless station in the first network to act as the serving cell for the UE device; and initiating a handover for communications associated with the UE device from the first wireless station to the third wireless station.  (Lei [0087][0089] [0090] Fig. 6,  Fig. 7, a determination is made at 708 as to whether the currently serving  LTE cell, e.g., an eNB, has a LTE-5G DC (dual coverage) anchor  preferred attribute; it is determined that the identified cell(s)/third 5G cell,  provide favorable wireless coverage and has an LTE-DC (LTE-dual coverage/5G) rating of "preferred," the serving cell triggers a UE handover to the identified neighbor cell as a target cell at 716/neighbor cell works as an anchor, a secondary 5G cell is further identified and DC services initiated between the LTE-5G DC anchor  cell and the third 5G cell)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Lei with the teaching of Shaheen and Parkvall because Lei teaches that determined the identified cell(s) provide favorable wireless coverage with an LTE-DC rating of "preferred," and triggering by the  serving cell a UE handover to the identified neighbor cell as a target cell thereby improving LTE-5G NR DC performance, e.g., by enabling the DC in a preferred, e.g., the best suitable LTE cell. (Lei [0133])

Regarding claim 16, there is recited a system and a base station with steps that are virtually identical to the functions performed by the method recited in claim 6. 
As to claim 7 the combination of Shaheen, Parkvall and Lei specifically Parkvall teaches further comprising: transmitting, by the third wireless station, data to the UE device in accordance with a Fifth Generation (5G) protocol or standard.  (Parkvall [0233][0297][0298] UE is RRC-configured, e.g., it has one RRC connection, one S1* connection and one RAN context, where these may be valid for both LTE and NX in the case of dual-radio UEs, depending on UE capabilities, to transmit and receive data from/to NX  i.e., third station, or LTE or both--RRC configurable/NX applied to 5G specifications and technologies [0233]))
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Parkvall with the teaching of Shaheen because Parkvall teaches that transmitting RRC request in SRB0 would allow a tight integration scenario, where the same SRBs are used to carry either NX or LTE RRC messages over either NX or LTE lower layers and reusing initial connection signaling between LTE and NX.(Parkvall [0431])
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ATIQUE AHMED/           Primary Examiner, Art Unit 2413